Fourth Court of Appeals
                                        San Antonio, Texas

                                   MEMORANDUM OPINION
                                            No. 04-17-00204-CV

               IN RE Abel Alvarado CASILLAS and Premier Eagle Ford Services, Inc.

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Rebeca C. Martinez, Justice
                  Irene Rios, Justice

Delivered and Filed: April 26, 2017

PETITION FOR WRIT OF MANDAMUS DENIED

           On April 5, 2017, Relators filed a petition for writ of mandamus and motion for stay. The

court has considered the petition and is of the opinion Relators are not entitled to the relief sought.

Accordingly, the petition for writ of mandamus and motion for stay are denied. See TEX. R. APP.

P. 52.8(a).

                                                        PER CURIAM




1
 This proceeding arises out of Cause No. 2013-CVT-000742-D2, styled Ruben Gonzalez v. Abel Casillas & Premier
Eagle Ford Services, Inc., pending in the 111th Judicial District Court, Webb County, Texas, the Honorable Monica
Z. Notzon presiding.